Citation Nr: 0428063	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand fracture.  

2.  Entitlement to service connection for atherosclerotic 
heart disease, to include as secondary to service-connected 
diabetes mellitus associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to March 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for 
atherosclerotic heart disease, to include as secondary to 
herbicide exposure is remanded and addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for a 
finding of a fracture of the right hand.

2.  There is no competent medical evidence linking any 
residuals of a fracture of the right hand to service.


CONCLUSION OF LAW

1.  Residual of a right hand fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in January 
2001 and November 2001, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his service connection claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal, which denied the 
veteran's claim of service connection for fractured right 
hand, was dated in April 2001, following the enactment of the 
VCAA.  The VCAA notice specific to the matter on appeal was 
provided by the RO in January 2001.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After providing the 
veteran with the January 2001 VCAA notice and affording him 
the opportunity to respond, the RO provided the veteran with 
a statement of the case (SOC) in July 2002 and reconsidered 
the veteran's claim, as evidenced by the March 2003 
supplemental statement of the case (SSOC).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all post-service VA medical 
records and private outpatient records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  It is noted that he has 
identified no additional medical records in connection with 
this appeal.  Moreover, the veteran has been afforded a 
pertinent VA medical examination in connection with his 
service connection claim for fractured right hand.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records show that the veteran incurred 
cellulitis with lymphangitis in the right hand as evidenced 
by a medical record dated in April 1963.  The record reveals 
that the veteran sustained a minor cut of the dorsum of the 
right hand at the base of the middle finger.  The diagnoses 
were subaponeurotic space infection of the right hand, 
probable tendon space infection, middle finger, both flexor 
and extensor, and advancing infection proximal to the right 
wrist.  Also diagnosed was tenosyvitis, acute, flexor and 
extensor, right hand, cause bacterial.  The separation 
examination report dated in February 1975 was silent for any 
pertinent findings or notations regarding disability of the 
right hand.  The service medical records were completely 
negative for any fracture of the right hand.

VA orthopedic examination dated in October 1986 notes the 
veteran's history of an in-service injury to the right hand 
that resulted in a laceration of the dorsal aspect of the 
head of the metacarpal to the middle finger.  The examiner 
noted an approximate 3 centimeter scar over the dorsal aspect 
of the head of the metacarpal to the middle finger with no 
evidence of ulceration, tenderness, heat, redness, or 
swelling about the right hand.  There was no limitation of 
motion in the fingers or the thumb of the right hand.  The 
diagnosis was laceration healed dorsal aspect of the right 
hand.  

In a rating decision dated in December 1986, the RO granted 
service connection for healed laceration, scar of the right 
hand.  

In December 2000, the veteran claimed entitlement to service 
connection for fractured right hand.  

In a VA examination conducted in March 2001, the examiner 
noted an impression of status post laceration and knuckle 
injury right 3rd metacarpal phalangeal joint area.  The 
examiner reported that no disability of the right hand was 
found on examination.  A VA x-ray study conducted in March 
2001, however, revealed an impression of an old 5th 
metacarpal fracture, no other abnormality noted.  

A review of the service medical records is negative for a 
fracture of the right hand.  Service medical records show 
that the veteran sustained a laceration of the hand, but 
there was no mention of any fracture of the right hand.  
Additionally, there is no competent medical evidence of 
record which relates any current residuals of a fracture of 
the right hand to service.  Given the foregoing, the Board 
must find that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a right hand fracture is 
denied.  


REMAND

The veteran claims service connection for atherosclerotic 
heart disease secondary to herbicide exposure.  Specifically, 
he alleges that his heart condition is related to his 
service-connected diabetes mellitus associated with exposure 
to herbicides in service.  

Service medical records reveal that the veteran complained of 
chest pain during service on several occasions.  Several x-
ray studies of the chest were conducted.  An October 1962 x-
ray study was "essentially negative."  In a medical record 
dated in December 1969 the veteran complained of chest pain; 
findings from a chest x-ray study dated in December 1969 are 
not clear from the record.  A chest x-ray study performed in 
June 1971 revealed results within normal limits.  In an April 
1972 medical record, the veteran reported intermittent 
substernal chest pain.  The examiner noted that the chest x-
ray looked normal.  The separation examination dated in 
February 1975 noted that a chest x-ray study was done in 
February 1975, findings of which were within normal limits.  

Post-service records medical records show that in 1983 and 
1984, the veteran had a myocardial infarction.  Subsequent 
reports continue to show that the veteran was diagnosed as 
having arteriosclerotic heart disease.

The determinative question in the instant case is whether the 
veteran's current heart disease was incurred in service or is 
due to his service-connected diabetes mellitus.  This is a 
medical question.  Thus, the veteran should be scheduled for 
a VA examination to include an opinion.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Board remands this matter for the following directives:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his current 
heart disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
specifically list all diagnosed heart 
disorders/diseases.  The examiner should 
address the following questions: a) Is it 
as least as likely as not that the 
veteran's current heart disability is due 
to his service-connected diabetes 
mellitus?  In addressing this question, 
the examiner should comment on the 
significance of an October 1986 VA 
examination report which shows that the 
veteran was not diagnosed as having 
diabetes mellitus until 1986, following 
an abnormal blood test, as well as 
comment on the records showing that he 
was diagnosed as having a heart disorder 
in 1983; b)  State whether it is as least 
as likely as not that the veteran's heart 
disability is related to the episodes of 
substernal chest pain documented during 
service.  Any additional studies or tests 
required to render an opinion should be 
conducted.  A complete rationale, based 
on historical records and sound medical 
principles, should be provided for all 
conclusions reached and be included in 
the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



